DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7, 10 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xing et al. (US 2020/013443 A1, hereinafter Xing).

Regarding claims 1 and 7, Xing discloses a base station for a wireless network and a method for a base station of a wireless network (Abstract, Fig. 1 and paragraph 27, base station in a network), the base station comprising a memory and at least one hardware processor (paragraphs 78-83, devices configured with memory and processor, wherein the memory is configured to store computer programs and the processor is configured to execute the computer programs for executing the steps in any one of the method embodiments described), wherein the base station is configured to: 
retrieve, from a first user equipment (UE), UE context information for at least one second UE different from the first UE; and use the retrieved UE context information to communicate with the second UE (paragraph 27, mobile terminal connects to other network devices via a base station, i.e., a first UE requests to communicate with a second UE (as presented in Fig. 1) via the base station, such that context information for signaling is provided in request).

Regarding claims 10 and 16, Xing discloses a first UE for a wireless network and a method for a first UE of a wireless network (Abstract, Fig. 2 and paragraph 25, mobile terminal), the first UE comprising a memory and at least one hardware processor (paragraph 25, processor 202 and memory 204), wherein the first UE is configured to: 
store UE context information for at least one second UE different from the first UE; and 
transmit the UE context information for the second UE to a base station of the wireless network (paragraph 27, mobile terminal connects to other network devices via a base station, i.e., a first UE requests to communicate with a second UE (as presented in Fig. 1) via the base station, such that context information stored at the mobile terminal to communicate with other devices (i.e., another mobile terminal) via the base station).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Taneja et al. (US 2021/0099886 A1, hereinafter Taneja).

Regarding claims 2 and 11, Xing discloses the limitations of claims 1 and 10 as applied above. Xing further discloses the base station is a Citizens Broadband Radio Service (CBRS) device (CBSD) (paragraphs 59 and 77, base station is configured to provide CBRS carriers, and hence the base station is a CBSD).
Xing does not expressly disclose the network is a 5G wireless network. 
In an analogous art, Taneja discloses a system and method for resource management in CBRS networks (Abstract), wherein network devices comprise 5G interfaces (paragraph 132) to provide 5G services. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the CBRS base station of Xing in a 5G network as suggested by Taneja to provide 5G services and therefore enhance quality of service.

Allowable Subject Matter
Claims 3-6, 8, 9, 12-15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Li et al. (US 2018/0027429 A1) discloses acting, by a second UE, as relay UE to assist a first UE to perform data transmission with base station (paragraph 13).

Syed et al. (US 2019/0394678 A1) discloses grouping UEs in CBRS coverage area based on location, wherein groups include edge UEs and cell center UEs (paragraph 65).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645